



COURT OF APPEAL FOR ONTARIO

CITATION:
Export
    Packers Company Limited v. SPI International
    Transportation, 2012 ONCA 481

DATE:  20120709

DOCKET: C54536

OConnor A.C.J.O., MacPherson and Rouleau JJ.A.

BETWEEN

Export Packers Company Limited

Plaintiff

and

SPI
    International Transportation

Defendant (Appellant)

and

726509 Ontario Inc. o/a
    Transvision Logistics and
Entrepôt du Nord Cold Storage
    Inc.

Third Parties (
Entrepôt du Nord Cold Storage
    Inc. as Respondent)

Kimberly Newton, for the appellant

Shawn Faguy, for the respondent,
Entrepôt du Nord Cold Storage Inc.

Heard:  July 3, 2012

On appeal from the judgment of Justice Stinson of the
    Superior Court of Justice, dated October 5, 2011.

ENDORSEMENT

[1]

SPI International Transportation (SPI) appeals the
    decision of Stinson J., dismissing the third party claim against
Entrepôt du Nord Cold Storage Inc.
(EDN) on
    the basis that Ontario lacked jurisdiction over the claim
.

[2]

The plaintiff in the underlying
    action, Export Packers Company Limited (Export), is an Ontario company that
    sells food products.  Export had purchased a shipment of 1,320 cartons of
    frozen pork spareribs (the cargo) from a Quebec company, A. Trahan
    Transformation (Trahan).  At the time Trahan was storing the cargo at EDNs cold
    storage facility in Laval, Quebec.  EDN continued to store the cargo after
    Trahan sold it to Export.

[3]

Export sold the cargo to a customer in Florida and arranged for its
    transportation.

[4]

SPI is a shipping agent and load broker with a head office in British
    Columbia and two offices in Ontario.  Export contracted with SPI to arrange
    transportation of the cargo from the EDN warehouse to the Florida customer.

[5]

SPI contracted with the third party, 726509 Ontario Inc. o/a Transvision
    Logistics (Transvision), to transport the cargo to Florida.  According to the
    pleadings, a rogue party purporting to represent Transvision picked up the
    cargo at EDNs warehouse and absconded.

[6]

Export sued SPI for breach of contract and negligence.  SPI defended and
    commenced third party claims against Transvision and EDN.  SPI alleges that EDN
    was negligent in failing to ask for sufficient identification from the rogue.

[7]

The motion judge stayed the third party claim against EDN on the basis
    that Ontario courts lacked jurisdiction due to an absence of a real and
    substantial connection between EDN and the claim against it on the one hand and
    Ontario on the other.

[8]

In
Club Resorts Ltd. v. Van Breda
, [2012] S.C.R. 17, the
    Supreme Court of Canada addressed issues of jurisdiction arising from
    inter-jurisdictional disputes.  The court held that jurisdiction must be
    established primarily on the basis of objective factors that connect the legal
    situation or the subject matter of the litigation to the forum (para. 81).
[1]

[9]

The Supreme Court set out four presumptive connecting factors relating
    to claims in tort and issues associated with such claims.  When one of these
    connecting factors is present, a court is entitled,
prima facie
, to
    assume jurisdiction over the dispute.  The four factors are:  a) the defendant
    is domiciled or resident in the province; b) the defendant carries on business
    in the province; c) the tort was committed in the province; and d) a contract
    connected with the dispute was made in the province (para. 90).

[10]

In
    the present case, the first two factors are easily answered.  EDN, the
    defendant in the third party claim, is a Quebec company carrying on business in
    Quebec.  There is nothing in the record to suggest that EDN has done anything
    in furtherance of its business in Ontario.  There is no evidence that it has solicited
    business or advertised in Ontario, nor has it entered into any contracts
    relating to this matter with an Ontario business.

[11]

As
    to the third factor, the third party claim against EDN is based in negligence. 
    The negligence alleged is that EDN released the cargo without receiving proper
    identification from the party who picked it up.  The alleged negligence took
    place entirely in Quebec.  There is no connection to Ontario.  The law of
    Quebec will apply to the negligence claim.

[12]

SPI
    relies primarily on the fourth factor, a contract connected with the dispute
    was made in the province.  SPI argues that there are three contracts made in
    Ontario that are connected with the dispute  Exports contract with SPI to
    arrange for transportation of the cargo; SPIs contract with Transvision to
    transport the cargo; and a common carrier contract covering the shipping
    arrangements.

[13]

We
    do not accept that these contracts are connected with the dispute in the third
    party claim against EDN so as to raise a presumption of a real and substantial
    connection between that claim and Ontario.

[14]

The
    three contracts relied upon by the appellant relate to arrangements between the
    owner, the broker and the proposed carrier of the cargo.  They have no
    connection to EDN other than they anticipate that the cargo would be picked up
    at EDNs warehouse in Quebec.  The dispute in issue between SPI and EDN relates
    solely to the alleged negligence of EDN in releasing the cargo.  The contracts
    relied upon do not address the issue of release of the cargo by EDN as storer. 
    That dispute will be resolved according to the laws of Quebec.

[15]

Moreover,
    there is a contract that is, at least somewhat, connected to the dispute
    between SPI and EDN.  EDN entered into a contract with Trahan at the time Trahan
    stored the cargo at EDNs warehouse.  That contract governed EDNs role as a
    storer of the cargo.  It provided that in the event of a dispute, the laws of
    Quebec would apply.  It further provided that Quebec would be the forum for resolving
    disputes.  After purchasing the cargo from Trahan, Export did not do anything
    to change the basis pursuant to which EDN stored the cargo.

[16]

In
    these circumstances, we are not satisfied that there is a contract made in
    Ontario sufficiently connected with the dispute involving EDN so as to raise a
    presumption of a real and substantial connection to Ontario.

[17]

In
Van Breda
, the Supreme Court of Canada indicated that the list of
    presumptive connecting factors for extra-jurisdictional torts is not closed. 
    The court recognized that over time courts may identify new factors which will
    also presumptively entitle a court to assume jurisdiction.

[18]

SPI
    argues that this court should create a new presumptive factor based essentially
    on the fact that EDN is a proper third party in the underlying action pursuant
    to the test set out in Rule 29 of the
Ontario Rules of Civil Procedure
. 
    SPI argues that including a third party claim as a presumptive factor would
    promote the goals of efficiency and fairness that play a role in the courts
    decision to recognize a new presumptive factor.

[19]

We
    do not accept this argument.

[20]

In
Van Breda
, the Supreme Court of Canada said that recognition of new presumptive
    categories should be focussed primarily on the objective factors that connect
    the legal situation or the subject matter of the litigation with the forum.  As
    the motion judge pointed out, Rule 29 provides a broad scope for advancing
    third party claims.  The fact that a foreign party qualifies as a proper
    subject of a third party claim is not, by itself, a reliable indicator that
    there is a real and substantial connection to support the assertion of
    jurisdiction over that foreign party.  The test for adding a party as a third
    party defendant is not dependent on there being a factual connection to Ontario.

[21]

In
Van Breda
, the Supreme Court of Canada said that when a court
    considers whether a new connecting factor should be given presumptive effect,
    the values of order, fairness and comity can serve as useful analytical tools
    for assessing the strength of the relationship with the forum to which the
    factor in question points.  These values underlie all presumptive connecting
    factors whether listed or new (para. 92).

[22]

We
    recognize that there may be efficiencies from a defendants standpoint, at
    least, in prosecuting a third party claim in the same jurisdiction as it
    defends the claim against it.  However, that potential efficiency should not,
    in itself, be a sufficient reason to create a new presumptive category by which
    Ontario courts assume jurisdiction.  There must be some factual connection to
    Ontario in the new presumptive factor.

[23]

Thus,
    we do not accept the appellants argument that the fact that the claim against
    EDN is a third party claim brought within an existing Ontario action should,
    without more, be sufficient to create a presumption that Ontario has
    jurisdiction over that claim.

[24]

In
Van Breda
, the Supreme Court of Canada appears to have held that if
    there are no presumptive connecting factors, courts should not assume jurisdiction
    (paras. 93 and 100).  Whether that is the case or not, we agree with the motion
    judge that in this case there is not a sufficient real and substantial
    connection between EDN and Ontario or between the cause of action asserted
    against EDN and Ontario to warrant Ontario accepting jurisdiction.

[25]

The
    appeal is, therefore, dismissed.

D. OConnor A.C.J.O.

J.C.
    MacPherson J.A.

Paul
    Rouleau J.A. »





[1]
The motion judge considered the issues raised by this appeal before the Supreme
    Court of Canada had released its decision in
Club Resorts v. Van Breda
.


